In a proceeding to invalidate petitions designating, in a primary election to be held on September 14, 1993, Robert S. Meyers as a candidate for the Republican Party position of Male Member of the Republican State Committee from the 45th Assembly District, Nancy Marie Quartararo and Robert S. Meyers as candidates for the Republican Party positions of delegates to the Republican Judicial Convention in the 2nd Judicial District from the 45th Assembly District, Joseph Quartararo and Margaret McCord as candidates for the Republican Party positions of alternate delegates to the Republican Judicial Convention in the 2nd Judicial District from the *61645th Assembly District, and various candidates for the Republican Party positions of Members of the County Committee from the 45th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Huttner, J.), dated August 12, 1993, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the application is granted, and the Board of Elections of the City of New York is directed to remove the names of Robert S. Meyers, Nancy Marie Quartararo, Joseph Quartararo, Margaret McCord, and the designated candidates for the Republican Party positions of Members of the County Committee from the 45th Assembly District from the appropriate ballot (see, Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789; Matter of Green v McNab, 96 AD2d 918, affd 60 NY2d 600; Matter of Valli v Walker, 175 AD2d 895). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.